~- .. r-.zGr·    .                                                                 ~.
~,..,ial"ll-.\L                                          '(jSDC SDNY                ),
                                                                                    ',

                                                         DOCUMENT
                                                         ELECTRO'.'ICALL Y F~~ED
      UNITED STATES DISTRICT COURT
      SOUTHERN DISTRICT OF NEW YORK                       DOC #: _ _ _--=~1trr--::--
      - - - - - - - - - - - - - - - - - - -x              DA TE FILED:   '?/ ff
                                                                              I   f.         t.
                                                                                         - ';i.

      KEVIN ADLER,
                                                       16 Civ. 1635 (LLS)
                               Plaintiff,
                                                        OPINION & ORDER
                - against -

      SPI SOLAR, INC., SOLAR POWER, INC.,
      SPI ENERGY CO., LTD., STEVEN KIRCHER,
      AMY LIU, and JOHN DOE 1-3,

                               Defendants.

                               - - - - - - - - -x
                The issues for resolution by this trial following Judge

      Swain's rulings by summary judgment, are the determination of a

      proper discount for the restricted nature of SPI's grants to Mr.

      Adler of SPI stock (a six-month holding period), and the

      valuation of Plaintiff's claimed ten percent share in the

      proposed Management LLC project.

                                             1.

                Various methods of determining the discount to be applied to

      the restricted stock have been tendered.       It is common ground

      that under the law it must be evaluated as of the date of the

      breach (the date it vested under the employment agreement) and

      cannot utilize hindsight.       I eschew methods employing comparisons

      with multimillion dollar private placements, whose participants'

      interests are unknown and whose prices bear little relationship

      to the market prices available to the retail customer, and
methods informed by data from other companies.     Information drawn

from the company's own stock performance in the contemporaneous

market gives a sounder basis.

     To get an estimate of the amount of Plaintiff's injury or

benefit from being unable to sell his restricted "Sign-On" 30,000

shares and "Time-Based" 280,000 shares during the 180 days

following September 30, 2015 when his ownership vested, a

reasonable retail investor on the over-the-counter market might

look to how the stock performed over the most recent months.      In

the 145 days between May 8, 2015 (our earliest data) and

September 30, 2015, SPI unrestricted shares dropped from $1.98 to

$1.55, an average decline of $0.00296 per day.     At that rate, it

would drop from $1.55 to $1.016 per share in the next 180 days.

At that price, the 310,000 shares would be worth $314,960 on

March 28, 2016, the first day Plaintiff could sell them.

     With respect to the "Performance-Based" restricted stock,

which vested on June 18, 2015, the day after Amy Liu declined to

sign the term sheet of the YieldCo project and thus prevented

achievement of the first Milestone, SPI's unrestricted shares

dropped from $1.98 on May 8, 2015 to $1.915, an average of

$0.001585 per day.   At that rate, it would drop from $1.915 on

June 18 to $1.63 per share in the next 180 days.     At that price,

the 180,000 shares would be worth $293,400 on December 15, 2015,

the first day Plaintiff could sell them.
     After these discounts, the damages for non-receipt of the

490,000 shares total $608,360.

                                   2•

     As well as his recovery on the restricted stock, Mr. Adler

seeks an amount from one million to four million dollars in

damages for his undefined share of the possible earnings of the

"Management LLC."   In fact,   the Management LLC had no earnings,

no assets, no profits, no losses, no officers, no directors, and

no existence.   Some preliminary steps had been taken towards its

creation - the "Milestones" laid out in the employment agreement

represented stages in the building of a functioning Management

LLC - but none of those Milestones was ever achieved.        As support

for the claim, Mr. Adler and Mr. Chait       (whose testimony was

received in evidence under Fed. R. Evict. 701) employ comparisons,

speculative projections extending as far as 20 years forward, and

academic appraisals of the prospects for earnings and worth of

the contemplated Management LLC.        Those share the common

assumption that the Management LLC had a secure $300 million

credit facility, and disregard the fact that the proposed terms

for obtaining that facility were unacceptable to SPI management,

which rejected them as a business decision.        Although that

decision was unexpected, there is no challenge to its merits, nor

doubt that it fell within the authority of the officer making it.

Assumptions based on the availability of a $300 million line of


                                  -J-
credit are simply counter-factual.

     Mr. Adler's ownership share relies heavily on a draft

document giving a sample situation with him having a ten percent

share in Management LLC, but that document was never signed, was

subject to later revision, and its author testified that normally

such allocations would be done in a later partnership agreement.

     Neither the LLC's projected earnings nor Mr. Adler's claimed

share in its ownership have been established within the standards

required to support a judgment.    They rest primarily on

unsupported speculation and counter-factual assumptions.      The

only reliable documentary proof is the employment agreement.

     The employment agreement does contain reasonable and

provident measures for the protection of Mr. Adler in the present

circumstances. It specifically addresses the contingency that
\\
       the Company elects to terminate or to cease pursuing any

of the Milestones," in which event Mr. Adler's "number of shares

of Performance-Based Restricted Stock otherwise scheduled to vest

upon the achievement of such Milestone will automatically become

100% vested as of the date of such termination or cessation."

Employment Agreement pp. 2-3.     It provides that in the event his

"at-will" employment is terminated by SPI for any reason other

than Cause (a defined term), "the Sign-On Restricted Stock and

the Time-Based Restricted Stock will automatically become 100%

vested as of the date of such termination .       "   (id. p. 3), plus
a month of his base salary.

     Those provisions compensate Mr. Adler with an award of SPI

stock reasonably valued at substantially over half a million

dollars   (see discussion in section 1 above) and now, with legal

interest, worth nearly a million dollars.

                                   3.

     There is a separate, but fundamental,      reason for the

unavailability of the Management LLC damages Mr. Adler seeks.        It

is not only that

                 . the damages may not be merely
             speculative, possible or imaginary, but must
             be reasonably certain and.

             In addition, there must be a showing that the
             particular damages were fairly within the
             contemplation of the parties to the contract
             at the time it was made (Witherbee v. Meyer,
             155 N.Y. 446, 50 N.E. 58).   If it is a new
             business seeking to recover for loss of
             future profits, a stricter standard is
             imposed for the obvious reason that there
             does not exist a reasonable basis of experience
             upon which to estimate lost profits with the
             requisite degree of reasonable certainty
              (Cramer v. Grand Rapids Show Case Co.,
             223 N.Y. 63, 119 N.E. 227; 25 C.J.S.
             Damages, § 42[b]).

Kenford Co., Inc. v. County of Erie, 67 N.Y.2d 257, 261, 493

N.E.2d 234, 235 (Ct. App. 1986).        In this diversity case, the law

of New York State governs, and its Court of Appeals' statement is

mandatory.

     In the whole text of the employment agreement, and the whole

body of evidence in the trial, there is no hint of any
contemplation by the parties of the infliction of damages on SPI

for Management LLC's prospective but nonexistent earnings

following SPI's cessation of its Management LLC project.     The

employment agreement addresses the possibility of such an

abandonment and makes provisions for Mr. Adler's compensation

even without meeting the Milestones, but not including anything

from the terminated project.     No such damages were contemplated,

and none are awarded.

                                   4.

     "'[A] corporate officer who is charged with inducing the

breach of a contract between the corporation and a third party is

immune from liability if it appears that he is acting in good

faith as an officer.         [and did not commit] independent torts

or predatory acts directed at another.'"     Murtha v. Yonkers Child

Care Ass'n, Inc., 45 N.Y.2d 913, 915, 383 N.E.2d 865, 866 (Ct.

App. 1978)   (quoting Buckley v. 112 Cent. Park South, 136 N.Y.S.2d

233, 236 (App. Div. 1954))    (alterations and omission in

original).   All such claims of independent tortious or predatory

conduct by them having been dismissed by summary judgment, no

award of damages will be made against SPI Chief Financial Officer

Amy Liu and Chief Strategy Officer Steven Kircher.

                               CONCLUSION

     Judgment in favor of plaintiff Kevin Adler and against

defendants SPI Solar, Inc. and SPI Energy Co., Ltd. will be
entered in the amount of $608,360 together with interest at the

legal rate on the Performance-Based Restricted Stock component of

$293,400 from June 18, 2015, and on the Sign-On Restricted Stock

and the Time-Based Restricted Stock component of $314,960 from

September 30, 2015, with costs and disbursements according to

law.

       So Ordered.

Dated: New York, New York
       August 8, 2019



                                     LOUIS L. STANTON
                                         U.S.D.J.




                               -7-
